Citation Nr: 1739621	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  14-23 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy with active duty from January 1955 to January 1957, with additional Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's currently diagnosed bilateral hearing loss was incurred during active service.  

2.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's currently diagnosed tinnitus was incurred during active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103(A) (West 2014); 38 C.F.R. § 3.159 (2016).  However, as discussed below, the Board is granting the Veteran's claims for entitlement to service connection in full, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

II.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shineski 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).
Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).
The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the present of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside of the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; the threshold for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

When there is no diagnosis of hearing loss in service, the absence of documented hearing loss in service is not fatal to a service connection claim for such disability, especially if service records indicate a significant in-service threshold shift.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).  Establishing service connection is possible if the current hearing loss can be adequate linked to service.  Ledford, 3 Vet. App.at 89.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that the current disability is the result of an injury or disease incurred in service; the determination of which depends on a review of all of the evidence of record.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

Additionally, other organic diseases of the nervous system, which may include sensorineural hearing and tinnitus, are classified as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) also applies.  38 C.F.R. § 3.307; Walker v. Shineski, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015) (including tinnitus as an organic disease of the nervous system).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the veteran's separation from service.  Walker, 708 F.3d at 1338. 

a.  Hearing Loss & Tinnitus

The Veteran was afforded a VA examination in connection with his bilateral hearing loss and tinnitus claims in June 2013.  At that examination, the VA examiner provided the Veteran with a diagnosis of bilateral hearing loss that is sufficient to constitute a disability for VA purposes, and a diagnosis of tinnitus.  See, June 2013 VA examination; 38 C.F.R. § 3.385. 

During his June 2017 videoconference hearing, the Veteran stated during his sworn testimony that during his time in the military, he served as a Medical Corpsman, where he was responsible for attending ranges with the Marines several times a week.  During his time on the ranges, various weapons were being used and discharged within close proximity to his location.  See, June 2017 hearing transcript.  The Veteran's contentions are not contradicted by any evidence of record and the Board finds that the Veteran is competent and credible in his assertions that his duties placed him in the proximity of damaging levels of sound while serving as a Medical Corpsman.  In addition, the Veteran is competent to discuss first-hand experience of what he did in service.  Therefore, the Board finds that the most credible evidence of record establishes the in-service incurrence of an injury; in this case, the acoustic trauma. 

The Veteran also asserted that he has had a continuity of symptomatology of bilateral hearing loss since being discharged from service.  See, June 2017 hearing transcript; 38 C.F.R. § 3.303(b).  The Veteran stated he began noticing his decreased hearing while still in service and reported ongoing hearing problems since then.  Additionally, the Veteran noted that his post-service occupation as a teacher and later as a business owner would not have resulted in any exposure to dangerous levels of noise exposure.  See, June 2017 hearing transcript. 

The Board notes that the Veteran is competent to identify reduced hearing acuity and he is competent to report when he first started experiencing the symptoms of his hearing loss disability.  Heuer v. Brown, 7 Vet. App. 379 (1995).  As these statements are not contradicted by any other evidence of record, the Board find's the Veteran's statements regarding the onset of his symptoms and their continuity since service to be competent and credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board further notes that as a former Medical Corpsman, the Veteran has had medical training that permits the Board to assign greater probative value to his opinions associating his current hearing loss to his exposure to noise during service.  

The Board has also not overlooked the etiological opinion provided by the June 2013 VA examiner, which stated that "[t]here is no documentation of hearing loss at a time remotely near that which the veteran was in military service.  Informal hearing assessment at separation indicates normal hearing."  See, June 2013 VA examination.  However, the informal hearing assessment conducted at the Veteran's separation did not include an audiogram and consisted of a Whisper Test, which is not sufficient to show that the Veteran did not have hearing loss at the time of his discharge.  See, January 1957 separation examination.  Accordingly, the Board finds this opinion to be of minimal probative value.  Nieves-Rodriguez v. Peak, 22 Vet. App. 295 (2008).

With respect to his tinnitus, as already noted, the Veteran is competent to testify as to observable symptoms such as ringing in his ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has done so credibly during his June 2013 VA examination and June 2017 videoconference sworn testimony.  As with his testimony regarding his bilateral hearing loss, the Veteran stated that he noticed ringing in his ears while in service and that the symptoms have been ongoing since his discharge from active duty.  See, June 2013 VA examination and June 2017 hearing transcript.  The June 2013 VA examiner also noted that the Veteran reported bilateral tinnitus since his military service and that his tinnitus is at least as likely as not a symptom associated with the hearing loss.  See, June 2013 VA examination.  

Therefore, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current bilateral hearing loss and tinnitus were incurred in service.  Accordingly, and affording the Veteran the benefit of the doubt, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 1110, 1131, 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwsinki, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss disability is granted. 

Service connection for tinnitus is granted. 


____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


